Citation Nr: 1608779	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-09 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION 

The Veteran served on active duty (AD) from January 1977 to April 1977 and from November 1990 to April 1991. The Veteran also had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Georgia Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's petition to reopen the claim for service connection for a low back disability.  

In December 2013, the Board remanded the issue on appeal to reschedule the Veteran's requested Board hearing.  The Veteran testified before the undersigned Veterans Law Judge at a June 2014 videoconference hearing. 

In August 2014, the Board reopened the claim of service connection for a low back disability and remanded the matter on the merits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2006, Dr. J.R.M. diagnosed the Veteran as having lumbar segmental dysfunction, degenerative joint disease, and sacroiliitis which was etiologically related to service.  

In June 2015, the Veteran was afforded a VA examination.  Although the examiner had full review of the record and reviewed Dr. M.'s opinion, and noted that the Veteran had arthritis, she limited her opinion to the diagnosis of degenerative disc disease (DDD) which she determined was not etiologically related to an inservice back injury which resulted in back strain.  She concluded that "a nexus cannot be made between Veteran's current low back disability-- DDD lumbar spine-- and his military service, to include his initial AD or his subsequent periods of ACDUTRA or INACDUTRA."

In light of the foregoing, the Board finds that a medical addendum should be obtained to address all medical diagnoses.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical addendum from the examiner who conducted the June 2015 VA examination or, if unavailable, from another VA examiner.  The record should be reviewed.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that current low back diagnoses of lumbar segmental dysfunction, degenerative joint disease, and/or sacroiliitis, had their clinical onset during service or are related to any in-service disease, event, or injury.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

